Citation Nr: 1126059	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  07-36 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hemorrhoids, also claimed as internal and rectum problems.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sinusitis with headaches.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for onychomycosis of both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to July 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before a Decision Review Officer at the RO in November 2008.  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  In a May 1974 decision, the Board denied claims of entitlement to service connection for allergy headaches, sinusitis, fungus of the toenails, and hemorrhoids; in an October 1975 decision, the Board declined to reopen claims of entitlement to service connection for a sinus condition, headaches, fungus of the toenails, and hemorrhoids.

2.  The evidence received since the October 1975 decision is cumulative or redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claims of entitlement to service connection for a sinus condition, headaches, fungus of the toenails, and hemorrhoids.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

Also, during the pendency of this appeal, the Court issued a decision which held that, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id.

The Board notes that the current petition to reopen, received in May 2006, has not been the subject of appropriate notice pursuant to Kent.  In that regard, a June 2006 letter discussed only the previously denied claim for headaches, and did not fully explain the basis for the previous final denial.  However, the Board observes that the instant appeal includes issues which have been the subjects of repeated petitions to reopen.  In that regard, the Board notes that the Veteran has been advised in VA correspondence, on numerous occasions, of the general concepts relating to reopening of his claims.  Moreover, the Veteran's numerous statements to VA evidence his understanding of the evidence necessary to reopen his claims.  In that regard, the Board points to a July 2006 written statement in which the Veteran argues that his claimed disabilities were incurred in service or are otherwise related thereto.  As the basis for the underlying final denials relates to a lack of evidence showing incurrence in service or a relationship to service, the Board concludes that the Veteran is fully aware of the evidence necessary to support his petition to reopen.

Moreover, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

Regarding VA's duty to assist, with respect to the previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).  Neither the Veteran nor his representative has identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

New and Material Evidence

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence or aggravation of organic disease of the nervous system may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted, the Board declined to reopen claims of service connection for a sinus condition, headaches, fungus of the toenails, and hemorrhoids in an October 1975 decision.  The Board determined that the evidence of record did not establish a new factual basis which would warrant a grant of service connection.

The evidence of record at the time of the Board's October 1975 decision included service treatment records.  They reflect that the Veteran was treated on various occasions for pharyngitis, upper respiratory infection, and common cold.  In May 1962 he was treated for rubella.  The records do not include any diagnosis, complaint, or abnormal finding pertaining to a chronic sinus condition, headaches, fungus of the toenails, or hemorrhoids.  On separation examination in May 1963, the Veteran was noted to have normal sinuses and nose; lungs and chest; anus and rectum; and feet.  He endorsed frequent or severe headache.  The examiner noted his report of headaches off and on.  However, clinical examination revealed normal neurologic.  The Veteran was determined to be qualified for separation.

In an August 1973 statement the Veteran described problems with his sinuses and head during service.  He noted that he was treated for serious painful histamine headaches since his discharge from service.  He indicated that his toenail problems began shortly after his release from service.  He indicated that he received treatment in 1970.

In September 1973 the Veteran submitted various medical records including an August 1973 report from H.G.H., M.D. reflecting treatment for problems with his toenails.  In a letter dated in April 1973, S.C.S., M.D. stated that he had first seen the Veteran in 1966 for headaches which the Veteran felt were due to histamine problems and possible allergies.  Dr. S. stated that the Veteran was given injections and allergy tests showing reaction to various allergens.  A letter from J.R.K., M.D. notes that he first saw the Veteran in November 1971 for treatment of headaches.  He noted the Veteran's history of onset in August 1964.  

Also of record was the report of a VA examination conducted in September 1973.  The Veteran reported the onset of recurrent headaches and sinus problems following discharge in 1963.  He noted fungus infection of both feet from service to the present.  On physical examination, the Veteran's digestive, genitourinary, and respiratory systems were normal.  His toenails revealed the presence of powdery yellowish toenails.  The diagnoses were onychomycosis and cephalagia, secondary to chronic sinusitis.  

In October 1973, the RO denied the Veteran's claims.  It noted that Veteran was treated in service for respiratory complaints that resolved with treatment.  It also noted that the service treatment records made  no mention of any fungal infection of the toenails.  

A February 1974 letter from K.M., M.D. notes the Veteran's report of an 11 year history of throbbing, excruciating headaches.  Dr. M. also noted the Veteran's reported a long history of midsummer nasal congestion.  

An April 1974 private hospital record indicates that the Veteran underwent hemorrhoidectomy.  

In May 1974 the Board denied the Veteran's claims.  It noted that there was no record during service for complaints of or treatment for an allergic disorder or headaches associated with an allergy, a sinus condition, fungus of the toenails, or hemorrhoids.  It concluded that the claimed disabilities were not incurred in or aggravated by service.

Lay statements submitted by the Veteran in December 1974 indicate the authors' recollection that the Veteran had headaches and sinus problems during service.  

Evidence added to the file since the Board's October 1975 decision includes VA treatment records dating to 2005.  They show that the Veteran has been treated for sinus complaints, headaches, and onychomycosis.  They also reflect that he is prescribed suppositories.  

Private records indicate that the Veteran was seen for sinus and allergy complaints.  

Records were also obtained from the Social Security Administration (SSA).  They include duplicates of records from Drs. M. and K.  

Statements from the Veteran have also been received, attesting to his belief that his claimed disabilities are related to service.  In April 2009 the Veteran stated that he believed that his service records reflected evidence of symptoms, treatment, or diagnosis of his claimed conditions.  He asserted that what happened to him was directly due to his Army service.  He noted that he continued to experience problems and that nothing had remedied his suffering.

Having carefully reviewed the record, the Board has concluded that new and material evidence has not been submitted to reopen the Veteran's claims of entitlement to service connection.  As noted, the Board denied the Veteran's claim because it determined that the disabilities were neither incurred in nor aggravated by service.  Since then, there has been no new lay or medical evidence added to the record which tends to show that the claimed disabilities were incurred in or aggravated by service.  The Veteran's assertions of a relationship were of record at the time of the previous Board decisions and are thus redundant.  While there is evidence showing current diagnoses or treatment, this evidence is not material in that it does not address the defect previously noted by the Board as its basis for the previous final denial.  In essence, the evidence added to the record since the October 1975 decision shows that the Veteran has current headaches, sinus complaints, onychomycosis, and hemorrhoids.  This evidence does not demonstrate incurrence or aggravation in service.  In summary, the defect existing at the time of the October 1975 decision has not been cured, and the claims may not be reopened.


ORDER

New and material not having been received, the petition to reopen the claims of entitlement to service connection for a sinus condition, headaches, fungus of the toenails, and hemorrhoids is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


